DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-183235 in view of Tsukuda et al (US 20030180622). 
Regarding claims 1 and 6, JP ‘235 is directed to a capacitor or a lithium battery (see [0098] of machine translation) comprising a separator.  Regarding claims 1, 3, 7, and 9, the separator comprises in an embodiment, 65 wt% of polyphenylene sulfide (PPS) fibers (thus anticipating the claimed ranges), 30 wt% of aramid fibers (anticipating the range of claims 1 and 7), and 5 wt% of Vinylon (polyvinyl alcohol [PVA]) (Examples, 1, 2, 3, 6, and 7).  The PVA functions as a binder ([0031]-[0033]) and is present in an amount of 2-8% ([0035]).  Regarding claims 6 and 12, the separator is made by a wet-laid process ([0032]).  
JP ‘235 does not expressly teach that the separator comprises 5-35 wt% of cellulose fibers, in addition to the existing aramid fibers and the PPS fibers, as recited in claims 1 and 7.  

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have used the cellulose binder of Tsukuda et al. as the binder of JP ‘235.  Further, in [0045], Tsukuda et al. teach that the cellulose fibers “entangle with other fibers, and therefore the bonding force between the fibers is enhanced, so that the tensile strength of the separator […] is increased.  Further, when the fibrillated cellulose fibers form a film due to a self-binding force caused by hydrogen bonding, the resultant separator for electrochemical device hardly suffers formation of pinholes, so that not only an improved effect of preventing an electrode active material form penetrating the separator but also an increased puncture strength of the separator for electrochemical device can be attained.”  Thus, the artisan would also have motivation to make the modification. 
Regarding claims 2 and 8, the compression resistance strength of the separator of JP ‘235 would be in the claimed range when the separator is modified in the above manner.  This is because all of the claimed components would be present within the claimed ranges. 
Claims 4 and 10 recite that the content of the aramid fibers is in the range of 15-25%.  The JP ‘235 reference broadly teaches that the aramid fibers are present in the range of 20-40% In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  Regarding claims 1 and 7, the range of 5-35% cellulose fibers is rendered obvious by the range of 2-8% binder in JP as well as 8% or less cellulose in Tsukuda et al.


Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 11 recite that the content of the cellulose fibers is 15-25%.  Both the JP ‘235 reference and the Tsukuda reference, applied above, teach away from binder/cellulose contents higher than 8% ([0035] of JP: “if 8% by weight is exceeded, resistance of a separator will become high too much by the above-mentioned film formation effect”; [0043] and [0046] of Tsukuda).  Accordingly, there would be no apparent reason to attempt to create a separator having 15% or more of cellulose fibers as claimed. 
The EP 1737004 reference is also noted herein as teaching a separator containing fibrillated heat resistant fiber (e.g., aramid or PPS, among others), non-fibrillated fiber (e.g., polyamide among others), and fibrillated cellulose in an amount of 5-35% (abstract, [0013], [0025], [0028]).  However, none of the Examples of EP ‘004 teaches a PPS in combination with an aramid, and a skilled person would not be led to do so based on the number of materials .  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 13, 2021